Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
BUCKEYE PARTNERS, L.P.
AND
BGH GP HOLDINGS, LLC
ARCLIGHT ENERGY PARTNERS FUND III, L.P.
ARCLIGHT ENERGY PARTNERS FUND IV, L.P.
KELSO INVESTMENT ASSOCIATES VII, L.P.
KEP VI, LLC
DATED AS OF JUNE 10, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Registrable Securities
    3  
 
       
ARTICLE II REGISTRATION RIGHTS
    3  
 
       
Section 2.01 Demand Registration
    3  
Section 2.02 Piggyback Rights
    4  
Section 2.03 Delay Rights
    5  
Section 2.04 Underwritten Offerings
    6  
Section 2.05 Sale Procedures
    7  
Section 2.06 Cooperation by Holders
    9  
Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities
    10  
Section 2.08 Expenses
    10  
Section 2.09 Indemnification
    10  
Section 2.10 Rule 144 Reporting
    13  
Section 2.11 Transfer or Assignment of Registration Rights
    13  
 
       
ARTICLE III MISCELLANEOUS
    13  
 
       
Section 3.01 Communications
    13  
Section 3.02 Successor and Assigns
    15  
Section 3.03 Assignment of Rights
    15  
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units
    15  
Section 3.05 Aggregation of Registrable Securities
    15  
Section 3.06 Specific Performance
    15  
Section 3.07 Counterparts
    16  
Section 3.08 Headings
    16  
Section 3.09 Governing Law
    16  
Section 3.10 Severability of Provisions
    16  
Section 3.11 Entire Agreement
    16  
Section 3.12 Amendment
    16  
Section 3.13 No Presumption
    16  
Section 3.14 Obligations Limited to Parties to Agreement
    16  
Section 3.15 Interpretation
    17  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of June 10, 2010, by and among Buckeye Partners, L.P., a Delaware
limited partnership (“Partners"), and BGH GP Holdings, LLC, a Delaware limited
liability company (“Holdings Unitholder”), ArcLight Energy Partners Fund III,
L.P., a Delaware limited partnership, ArcLight Energy Partners Fund IV, L.P., a
Delaware limited partnership, Kelso Investment Associates VII, L.P., a Delaware
limited partnership, and KEP VI, LLC, a Delaware limited liability company
(each, an “Investor” and collectively, the “Investors”).
     WHEREAS, this Agreement is made in connection with the proposed merger of
Grand Ohio, LLC, a Delaware limited liability company (“MergerCo”), with and
into Buckeye GP Holdings L.P., a Delaware limited partnership (“Holdings”)
pursuant to the Agreement and Plan of Merger, dated as of June 10, 2010 (the
“Merger Agreement”), by and among the Partnership, Buckeye GP, LLC, a Delaware
limited liability company (the “General Partner”), MergerCo, Holdings and
MainLine Management LLC, a Delaware limited liability company; and
     WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Investors pursuant to
the Support Agreement, dated as of June 10, 2010 among the Partnership and the
Investors.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Merger Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Effectiveness Period” has the meaning specified therefor in Section 2.01
of this Agreement.
     “General Partner” has the meaning specified therefor in the recitals to
this Agreement.
     “Holder” means the record holder of any Registrable Securities.
     “Holdings” has the meaning specified therefor in the recitals to this
Agreement.
     “Holdings Unitholder” has the meaning specified therefor in the recitals to
this Agreement.

1



--------------------------------------------------------------------------------



 



     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Investor” and “Investors” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.
     “LP Units” has the meaning specified therefor in the Merger Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager(s) of such Underwritten Offering.
     “Merger Agreement” has the meaning specified therefor in the recitals of
this Agreement.
     “MergerCo” has the meaning specified therefor in the recitals of this
Agreement.
     “NYSE” means The New York Stock Exchange, Inc.
     “Parity Securities” has the meaning specified therefor in Section 2.02(b)
of this Agreement.
     “Partnership” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Registrable Securities” means the LP Units to be acquired by the Investors
pursuant to the Merger Agreement.
     “Registration Expenses” has the meaning specified therefor in
Section 2.08(b) of this Agreement.
     “Registration Statement” has the meaning specified therefore in
Section 2.01.
     “Selling Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Selling Holder Indemnified Persons” has the meaning specified therefore in
Section 2.09(a) of this Agreement.
     “Shelf Registration Statement” has the meaning specified therefore in
Section 2.01.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which LP Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

2



--------------------------------------------------------------------------------



 



     “WKSI Registration Statement” has the meaning specified therefore in
Section 2.01.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by the Partnership or one of its subsidiaries; or (d) when such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities
pursuant to Section 2.11 hereof.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
     As soon as practicable following the date hereof, but in any event within
30 days after date hereof, the Partnership shall prepare and file a registration
statement (the “Shelf Registration Statement”) under the Securities Act with
respect to all of the Registrable Securities, such Shelf Registration Statement
to be of the type that is not automatically effective upon filing. The
Partnership shall use its commercially reasonable efforts to cause the Shelf
Registration Statement to become effective no later than the Closing Date. If
the Shelf Registration Statement is not effective as of the Closing Date, then
the Partnership shall prepare and file an automatic shelf registration statement
(the “WKSI Registration Statement” and, together with the Shelf Registration
Statement, the “Registration Statement”) under the Securities Act with respect
to all of the Registrable Securities, which shall be effective no later than the
Closing Date. The Partnership acknowledges and agrees that it may have multiple
Registration Statements on file and effective with respect to the Registrable
Securities; provided, however, that when the Shelf Registration Statement is
effective, the Partnership will no longer be obligated to maintain the
effectiveness of the WKSI Registration Statement. The Registration Statement
filed pursuant to this Section 2.01 shall be on such appropriate registration
form of the Commission as shall be selected by the Partnership.
     Any Registration Statement shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Holders of any and all Registrable Securities covered by such Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01 to be
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a

3



--------------------------------------------------------------------------------



 



statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Investors with
written notice of the effectiveness of the Registration Statement.
     Section 2.02 Piggyback Rights.
     (a) Participation. If at any time the Partnership proposes to file (i) a
shelf registration statement other than the Registration Statement contemplated
by Section 2.01, (ii) a prospectus supplement to an effective shelf registration
statement, other than the Registration Statement contemplated by Section 2.01 of
this Agreement and Holders may be included without the filing of a
post-effective amendment thereto, or (iii) a registration statement, other than
a shelf registration statement, in either case, for the sale of LP Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give written notice (including, but not limited to,
notification by electronic mail) of such proposed Underwritten Offering to each
Holder holding at least 500,000 of the then-outstanding Registrable Securities
and such notice shall offer such Holder the opportunity to include in such
Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if the Partnership has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing (other than by reason
of the notice periods set forth herein) or distribution of the LP Units in the
Underwritten Offering, then (a) the Partnership shall not be required to offer
such opportunity to the Holders, in which case the Partnership shall cause the
Underwriters to provide the Holders written advisement of their exclusion (which
notice need not include any explanation of the reasons for the exclusion and
shall not give the Holders any rights against the Underwriters or expose the
Underwriters to any liability) from the Underwritten Offering no later than 24
hours after the pricing of the Underwritten Offering, or (b) if any Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b), in which case the Partnership shall cause the Underwriters to
provide the Holders written advisement of their reduced participation (which
notice need not include any explanation of the reasons for the reduced
participation and shall not give the Holders any rights against the Underwriters
or expose the Underwriters to any liability) in the Underwritten Offering no
later than 24 hours after the pricing of the Underwritten Offering. Any notice
required to be provided in this Section 2.02(a) to Holders shall be provided on
a Business Day pursuant to Section 3.01 hereof and receipt of such notice shall
be confirmed by the Holder. Each such Holder shall have two (2) Business Days
(or one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after written notice has been delivered to request in writing the
inclusion of Registrable Securities in the Underwritten Offering. If no written
request for inclusion from a Holder is received within the specified time, each
such Holder shall have no further right to participate in such Underwritten
Offering. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten
Offering, the Partnership shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Partnership may, at its election, give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such

4



--------------------------------------------------------------------------------



 



Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to the Partnership of such withdrawal up to and including the
time of pricing of such Underwritten Offering.
     (b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of LP Units included in an Underwritten Offering involving
Included Registrable Securities advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing (other than
by reason of the notice periods set forth herein) or distribution of the LP
Units offered or the market for the LP Units, then the LP Units to be included
in such Underwritten Offering shall include the number of Registrable Securities
that such Managing Underwriter or Underwriters advises the Partnership can be
sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership and (ii) second, pro rata among the Selling
Holders who have requested participation in such Underwritten Offering and any
other holder of securities of the Partnership having rights of registration on
parity with the Registrable Securities (the “Parity Securities”). The pro rata
allocations for each Selling Holder who have requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold by all Selling Holders in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders and holders of Parity Securities
participating in the Underwritten Offering.
     (c) Termination of Piggyback Registration Rights. Each Holder’s rights
under Section 2.02 shall terminate upon such Holder ceasing to hold at least
500,000 of the then outstanding Registrable Securities.
     Section 2.03 Delay Rights.
     Notwithstanding anything to the contrary contained herein, the Partnership
may, upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement or other
registration statement but may settle any previously made sales of Registrable
Securities) if (i) the Partnership is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and the Partnership
determines in good faith that the Partnership’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Registration Statement or other
registration statement; (ii) the Partnership has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of the

5



--------------------------------------------------------------------------------



 



Partnership, would materially adversely affect the Partnership or (iii) the
Partnership would be required to prepare and file any financial statements
(other than those it customarily prepares or before it customarily files such
financial statements); provided, however, in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to the Registration
Statement or other registration statement for a period that exceeds an aggregate
of 45 days in any 180-day period or 90 days in any 365-day period, in each case,
exclusive of days covered by any lock-up agreement executed by an Investor in
connection with any Underwritten Offering. Upon disclosure of such information
or the termination of the condition described above, the Partnership shall
provide prompt written notice to the Selling Holders whose Registrable
Securities are included in the Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other reasonable actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.
     Section 2.04 Underwritten Offerings.
     General Procedures. In the event that one or more Holders elects to dispose
of at least 500,000 Registrable Securities under the Registration Statement
pursuant to an Underwritten Offering, the Partnership shall, upon request by
such Holders, retain underwriters in order to permit such Holders to effect such
sale though an Underwritten Offering. In connection with any Underwritten
Offering under this Agreement, the holders of a majority of the Registrable
Securities being disposed of pursuant to the Underwritten Offering shall be
entitled to select the Managing Underwriter or Underwriters for such
Underwritten Offering, subject to the reasonable consent of the Partnership. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder and the Partnership shall be
obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.

6



--------------------------------------------------------------------------------



 



     Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
     (a) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement;
     (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, the
Partnership shall use its commercially reasonable efforts to include such
information in such prospectus supplement;
     (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto
copies of reasonably complete drafts of all such documents proposed to be filed
(including exhibits and each document incorporated by reference therein to the
extent then required by the rules and regulations of the Commission), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Registration Statement or
such other registration statement or supplement or amendment thereto, and
(ii) such number of copies of the Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;
     (d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
     (e) promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to

7



--------------------------------------------------------------------------------



 



in clause (i) of this Section 2.05(e) and any written request by the Commission
for amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;
     (f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
     (g) subject to appropriate confidentiality obligations, furnish to each
Selling Holder copies of any and all transmittal letters or other correspondence
with the Commission or any other governmental agency or self-regulatory body or
other body having jurisdiction (including any domestic or foreign securities
exchange) relating to such offering of Registrable Securities;
     (h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
     (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

8



--------------------------------------------------------------------------------



 



     (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;
     (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;
     (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;
     (m) in connection with any Underwritten Offering provided for hereunder,
participate in “road shows” and other marketing efforts as reasonably requested
by the Selling Holders; provided the Partnership shall not be required to
participate in more than two road shows or similar marketing efforts in any
12-month period;
     (n) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and
     (o) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
     Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the managing underwriter or underwriters,
if any, to deliver to the Partnership (at the Partnership’s expense) all copies
in their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
     Section 2.06 Cooperation by Holders. The Partnership shall have no
obligation to include Registrable Securities of a Holder in the Registration
Statement or in an Underwritten Offering pursuant to Section 2.02(a) who has
failed to timely furnish such information concerning such Holder that the
Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

9



--------------------------------------------------------------------------------



 



     Section 2.07 Restrictions on Public Sale by Holders of Registrable
Securities. For so long as Registrable Securities in the aggregate represent
more than 5% of the outstanding LP Units of the Partnership, each Holder of
Registrable Securities agrees to enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of the Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. Notwithstanding the
foregoing, nothing in this Section 2.07 shall restrict the ability of any Holder
from disposing of its Registrable Securities pursuant to a Rule 10b5-1 plan.
     Section 2.08 Expenses.
     (a) Expenses. The Partnership will pay all Registration Expenses,
including, in the case of an Underwritten Offering, whether or not any sale is
made pursuant to such Underwritten Offering. Each Selling Holder shall pay its
pro rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08(b) and Section 2.09 hereof, the Partnership shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder.
     (b) Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
covered under this Agreement, and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, fees and expenses of one law firm
to represent the Selling Holders in connection with each Underwritten Offering,
fees of transfer agents and registrars, all word processing, duplicating and
printing expenses, any transfer taxes and the fees and disbursements of counsel
and independent public accountants for the Partnership, including the expenses
of any special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting fees,
discounts and selling commissions or similar fees or arrangements allocable to
the sale of the Registrable Securities.
     Section 2.09 Indemnification.
     (a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such

10



--------------------------------------------------------------------------------



 



Selling Holder Indemnified Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact (in the case of any prospectus, in light of the circumstances
under which such statement is made) contained in the Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Registration Statement or such other
registration statement, or prospectus supplement, as applicable, it being
understood that a Selling Holder will only be required to furnish information
regarding its legal name, address, the number of securities being registered on
its behalf and such other information as may be required by Law. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.
     (b) By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
     (c) Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.09. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be

11



--------------------------------------------------------------------------------



 



liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which such indemnified party is entitled to indemnification hereunder
without the consent of the indemnifying party, unless the settlement thereof
imposes no liability or obligation on, and includes a complete and unconditional
release from all liability of, the indemnifying party.
     (d) Contribution. If the indemnification provided for in this Section 2.09
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party, then each such indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the lesser of (A) the amount which such Selling Holder would have been obligated
to pay under Section 2.09(b) if such indemnity was available to the indemnified
party and (B) the dollar amount of proceeds (net of Selling Expenses) received
by such Selling Holder from the sale of Registrable Securities giving rise to
such indemnification. The relative fault of the indemnifying party on the one
hand and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

12



--------------------------------------------------------------------------------



 



     (e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.10 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:
     (a) make and keep public information regarding the Partnership available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
     (b) file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
     (c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith a copy of the most
recent annual or quarterly report of the Partnership, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.
     Section 2.11 Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the
Investors by the Partnership under this Article II may be not transferred or
assigned by any Investor except to the members (as of the date hereof) of
Holdings Unitholder and provided that (a) the Partnership is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (b) each such
transferee assumes in writing responsibility for its portion of the obligations
of such Investor under this Agreement. Nothing in this Section 2.11 shall
prevent Holdings Unitholder from transferring or assigning its rights under this
Agreement to ArcLight Capital Partners, LLC, Kelso & Company or their
Affiliates.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
     (a) if to an Investor:
ArcLight Capital Partners, LLC
Attn: John A. Tisdale
200 Clarendon Street, 55th Floor
John Hancock Tower
Boston, MA 02117

13



--------------------------------------------------------------------------------



 



Fax: (617) 867-4698
and
Kelso & Company
Attn: Jim Connors
320 Park Ave., 24th Floor
New York, New York. 10022
Fax: (212) 223-2379
and
BGH GP Holdings, LLC
C/o ArcLight Capital Partners, LLC
Attn: John A. Tisdale
200 Clarendon Street, 55th Floor
John Hancock Tower
Boston, MA 02117
Fax: (617) 867-4698
with a copy to:
Latham & Watkins LLP
Attn: William N. Finnegan IV, Esq.
          Sean T. Wheeler, Esq.
717 Texas Avenue, Suite 1600
Houston, Texas 77002
Fax: (713) 546-5401
     (b) if to a transferee of an Investor, to such Holder at the address
provided pursuant to Section 2.11 above; and
If to Partners, to:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: General Counsel
With copies to:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: Chairman of the Audit Committee

14



--------------------------------------------------------------------------------



 



and
Prickett, Jones & Elliott, P.A.
1310 King Street
Wilmington, DE 19801
Tel: 302.888.6500
Fax: 302.658.8111
Attention: John H. Small, Esq.
and
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103
Tel: 212.237.0000
Attention: Michael J. Swidler, Esq.
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Investor under this Agreement may be transferred or assigned
by such Investor only in accordance with Section 2.11 hereof.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
     Section 3.05 Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
     Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,

15



--------------------------------------------------------------------------------



 



enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
     Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.08 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.09 Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
     Section 3.10 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Partnership set forth herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.13 No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.14 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Investors (and their permitted assignees) and the Partnership shall have any
obligation hereunder and that, notwithstanding that one or more of the Investors
may be a corporation, partnership or limited liability company, no recourse
under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer,

16



--------------------------------------------------------------------------------



 



employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Investors or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Investors or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Investors under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of a Investor
hereunder.
     Section 3.15 Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by an Investor under this Agreement, such
action shall be in such Investor’s sole discretion unless otherwise specified.
[Signature pages to follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

              BUCKEYE PARTNERS, L.P.
      By:   Buckeye GP LLC, its General Partner               By:   /s/ Keith E.
St.Clair           Name:   Keith E. St.Clair          Title:   Senior Vice
President and Chief Financial Officer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            BGH GP HOLDINGS, LLC
      By:   /s/ Frank Loverro         Name:   Frank Loverro        Title:  
Director     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                ARCLIGHT ENERGY PARTNERS FUND III, L.P.
    By:   ArcLight PEF GP III, LLC,       Its General Partner                
By:   ArcLight Capital Holdings, LLC
Its Manager                     By:   /s/ Daniel R. Revers          Name:  
Daniel R. Revers            Title:   Manager     

                ARCLIGHT ENERGY PARTNERS FUND IV, L.P.
    By:   ArcLight PEF GP IV, LLC,
     Its General Partner             By:   ArcLight Capital Holdings, LLC
Its Manager               By:   /s/ Daniel R. Revers             Name:   Daniel
R. Revers            Title:   Manager     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                KELSO INVESTMENT ASSOCIATES VII, L.P.
      By:   Kelso GP VII, L.P. , its general partner               By:   Kelso
GP VII, LLC, its general partner                 By:   /s/ Christopher L.
Collins             Name:   Christopher L. Collins            Title:   Managing
Member     

            KEP VI, LLC
      By:   /s/ Christopher L. Collins         Name:   Christopher L. Collins   
    Title:   Managing Member     

[Signature Page to Registration Rights Agreement]

 